Citation Nr: 0509407	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  99-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
stomach ulcer.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
bilateral foot disorder.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, in which the RO determined that new and material 
evidence had not been received to reopen claims of 
entitlement to service connection for a stomach ulcer and a 
bilateral foot condition.  The veteran subsequently perfected 
a timely appeal regarding those issues.


FINDINGS OF FACT

1.  In a November 1982 rating decision, the RO denied 
entitlement to service connection for a stomach ulcer and a 
bilateral foot disorder.  That decision was not appealed, and 
is therefore final.

2.  In a December 1988 rating decision, the RO determined 
that new and material evidence had not been received to 
reopen a claim of entitlement to service connection for 
bilateral elephantiasis of the feet.  That decision was not 
appealed, and is therefore final.

3.  Evidence submitted since the RO's November 1982 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; it is cumulative of 
previously submitted evidence; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a stomach ulcer.

4.  Evidence submitted in since the RO's December 1988 rating 
decision does not bear directly and substantially upon the 
specific matter under consideration; it is cumulative of 
previously submitted evidence; and it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim of entitlement to service connection for 
a bilateral foot disorder.


CONCLUSIONS OF LAW

1.  Evidence submitted since the RO's November 1982 rating 
decision which denied service connection for a stomach ulcer 
is not new and material; thus, the veteran's claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  Evidence submitted since the RO's December 1988 rating 
decision which denied service connection for a bilateral foot 
disorder is not new and material; thus, the veteran's claim 
is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Further, VA has published 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  These are 
now codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004).

In the comments accompanying the new regulations, it was 
noted that the VCAA provides that nothing in section 5103A, 
"shall be construed to require the Secretary to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured."  38 U.S.C.A § 5103A (West 
2002). 

The Board finds that the notification requirements of the 
VCAA have been satisfied in this case.  In this regard, the 
Board notes the June 1998 letter in which the veteran was 
advised of the type of evidence necessary to reopen a 
previously denied claim for service connection.  In a 
subsequent September 2004 letter, the veteran was advised of 
the enactment of the VCAA, and of the type of evidence 
necessary to substantiate the underlying claims for service 
connection.

In that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence he 
should provide, what evidence VA would try to secure, and the 
need for the veteran to advised VA of or submit any 
additional evidence that he believed might be relevant to his 
claims.  

Although the September 2004 letter was issued after the 
initial adjudication of his claims by the agency of original 
jurisdiction (AOJ), the Board finds that the RO did not err 
with respect to the timing of the VCAA notice requirement, as 
VCAA had not been enacted at the time that the RO initially 
adjudicated his claims.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Furthermore, the notice letter provided to the appellant was 
provided by the AOJ prior to the most recent transfer of his 
case to the Board, and the content of that notice full 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

After the notice letter was provided, the claim was 
readjudicated and an supplemental statement of the case 
(SSOC) was issued.  In a June 2004 SSOC, the RO once again 
advised the veteran of the type of evidence needed to reopen 
a previously denied claim of service connection.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the issues on appeal 
would not be prejudicial to him.  

The record reflects that the veteran has not identified any 
pertinent evidence, not already of record, which would need 
to be obtained for an equitable disposition of this appeal.  
In particular, although the veteran has been provided with 
appropriate authorization forms, he has not identified any 
treatment records or other medical evidence that he would 
like VA to obtain on his behalf.

The Board is cognizant that, during his April 2000 hearing, 
the veteran reported that he had received treatment for his 
claimed disabilities at a private health care facility in 
1976 to 1977.  However, in the September 2004 letter, the 
veteran was advised to submit relevant records from any 
health care providers who have treated him for his claimed 
disabilities, or to complete enclosed authorization forms so 
that VA could obtain records from those health care providers 
on his behalf.  Since that time, no additional records have 
been received from the veteran, and he has not provided VA 
with authorization to obtain these records, despite being 
advised by the RO that VA would assist him in obtaining 
evidence relevant to his claim.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran to the extent possible under the 
circumstances, in apprising him as to the evidence needed, 
and in obtaining evidence pertaining to his claim, under the 
VCAA and the implementing regulations.  

Analysis

In May 1982, the veteran filed a formal claim of entitlement 
to service connection for a stomach ulcer and a bilateral 
foot condition.  In his formal application, he reported that 
he had been diagnosed with elephantiasis in both feet in 
September 1973.

In a November 1982 rating decision, the RO denied entitlement 
to service connection for a stomach ulcer and a bilateral 
foot disability.  The veteran was notified of this decision 
in a November 1982 letter from the RO.  In the letter, the 
veteran was advised that his claims were denied because his 
records did not show that he was treated for an ulcer in 
service, nor did they show that an ulcer manifested to a 
degree of 10 percent within a year of discharge from service.

With respect to his claimed foot disability, the RO found 
that his service medical records did show that he was treated 
for foot problems in service, but that this had been shown to 
be acute and transitory, and there was no evidence that he 
was now experiencing residuals of that problem.

Because the veteran did not express disagreement with that 
rating decision within one year of receiving notification, 
the Board finds that the November 1982 decision became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Thereafter, in September 1988, the veteran submitted a formal 
claim of entitlement to service connection for a bilateral 
foot disorder.  He reported that he suffered from 
elephantiasis of both feet, and that the condition first 
appeared in 1973.

In a November 1988 rating decision, the RO denied service 
connection for elephantiasis of both feet.  In a November 
1988 notification letter, the RO advised the veteran that his 
claim was being denied because his records did not show that 
he was treated for elephantiasis in service, and there was no 
evidence showing that the condition was incurred in or 
aggravated by service.

The veteran subsequently submitted a statement later that 
month in which he reasserted that his elephantiasis had first 
manifested in service.  In a December 1988 letter, the RO 
noted that the claim had been previously denied, and that the 
veteran had not submitted new and material evidence to reopen 
the claim.  In a January 1989 letter, the RO advised the 
veteran that new and material evidence had not been submitted 
to reopen the claim.  

Because the veteran did not express disagreement with that 
rating decision within one year of receiving the January 1989 
notification letter, the Board finds that the December 1988 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

The Board has considered whether the statement received from 
the veteran in November 1988 could constitute a notice of 
disagreement (NOD) with respect to the rating decision issued 
earlier that month.  However, although the veteran set forth 
his specific contentions regarding his claim for service 
connection for elephantiasis of both feet, he did not 
specifically express disagreement regarding the November 1988 
rating decision, nor did he express a desire to appeal that 
issue.  Thus, the Board finds that the November 1988 
statement cannot be interpreted as an NOD regarding the 
November 1988 rating decision.  38 C.F.R. § 20.201 (1988).

The veteran is now seeking to reopen his previously denied 
claims of entitlement to service connection for an ulcer and 
for a bilateral foot disorder.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Only 
evidence presented since the last final denial on any basis 
(either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim but 
only after ensuring the VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

The Board notes that, during the pendency of this appeal, 38 
C.F.R. § 3.156 was amended, and that the standard for finding 
new and material evidence was changed as a result.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (now codified at 38 
C.F.R. § 3.156(a) (2002)). However, this change in the law is 
not applicable in this case, because the appellant's claim 
was not filed on or after Aug. 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).  Accordingly, the Board will proceed to determine 
whether new and material evidence has been submitted to 
reopen the appellant's claims for service connection in this 
matter without regard to the new version of 38 C.F.R. § 
3.156(a).

At the time of the November 1982 rating decision in which the 
RO denied service connection for a stomach ulcer and a 
bilateral foot condition, the evidence of record included the 
veteran's service medical records, which are negative for any 
complaints or treatment regarding an ulcer.  These records 
did show that he had been treated for swollen ankles in 
September 1973.  The examiner noted an impression of 
cellulitis and stress edema.

At the time of the November 1982 rating decision, the record 
also included VA treatment records dated throughout 1980 and 
1981, which contain numerous diagnoses of duodenal ulcer and 
peptic ulcer disease.  These records are negative for any 
complaints or treatment regarding the feet.

As discussed in detail above, the veteran attempted to reopen 
his claim for service connection for a bilateral foot 
disorder in 1988.  However, no additional medical evidence 
was received at that time.  The veteran did submit a written 
statement in which he reiterated his contention that he had 
been treated for elephantiasis in service.  As noted above, 
the veteran's claim was subsequently denied in a December 
1988 rating decision.

In May 1998, the veteran submitted a statement indicating 
that he wished to reopen his previously denied claims of 
entitlement to service connection for a stomach ulcer and a 
bilateral foot disability.

The RO subsequently obtained the veteran's VA treatment 
records for the period from 1988 to 1998, which show that he 
received treatment for a variety of problems, including 
ulcers.  In an August 1997 clinical note, it was noted that 
he had a twenty-year history of peptic ulcer disease, and 
that a gastric ulcer may be causing his complaints of 
epigastric pain.  Numerous other clinical records dated 
during this period reveal diagnoses of peptic ulcer disease.  
These records also contain complaints of joint pain and 
muscle aches throughout the lower extremities.  However, 
these records are negative for any diagnoses of elephantiasis 
of the feet.

In April 2000, the veteran testified at a personal hearing at 
the RO.  He essentially reiterated his contention that he was 
given a diagnosis of elephantiasis and an ulcer while on 
active duty.  A transcript of this hearing was prepared and 
associated with the claims folder.

With respect to the claim of service connection for an ulcer, 
the Board notes that the medical evidence of record at the 
time of the 1982 rating decision already showed that the 
veteran had been receiving treatment for peptic ulcer 
disease.  The claim was denied by the RO on the basis that 
the evidence did not show that the claimed condition was 
incurred in or aggravated by service.  Thus, the Board finds 
that the VA treatment records obtained since 1998 are 
essentially cumulative of evidence already of record at the 
time of the 1982 rating decision, and not so significant that 
they must be considered in order to fairly decide the merits 
of the claim of entitlement to service connection for a 
stomach ulcer.

With respect to the claim of service connection for 
elephantiasis of both feet, the Board notes that his claim 
was previously denied on the basis that his service medical 
records did not show that this condition was found in 
service, and that there was no other medical evidence 
suggesting that the condition was incurred in or aggravated 
by service.

Since filing to reopen his claim in 1998, no medical evidence 
has been received showing that the veteran had been diagnosed 
with this condition, or that the condition was incurred in or 
aggravated by service.  With respect to the VA treatment 
records, the Board notes that these records are negative for 
any findings or diagnoses of elephantiasis.  For this reason, 
the Board the veteran's VA treatment records do not bear 
directly and substantially upon the specific matter under 
consideration and are not so significant that they must be 
considered in order to fairly decide the merits of the claim 
of entitlement to service connection for elephantiasis of the 
both feet.

With respect to the veteran's hearing testimony, it appears 
that he essentially reiterated contentions that were already 
of record at the time of the 1982 and 1988 rating decisions.  
Thus, the Board finds that the veteran's testimony is 
cumulative of evidence already of record at the time of the 
1982 and 1988 rating decisions, and not so significant that 
they must be considered in order to fairly decide the merits 
of the claims of entitlement to service connection for a 
stomach ulcer and elephantiasis of both feet.

In short, for the reasons and bases set forth above, the 
Board finds that the evidence submitted since the 1982 rating 
decision does not constitute new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a stomach ulcer.  In addition, the Board also 
finds that the evidence submitted since the 1988 rating 
decision does not constitute new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a bilateral foot disorder.  Thus, the benefits 
sought on appeal must be denied.






	(continued on next page)





ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a stomach 
ulcer is denied. 

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a bilateral 
foot disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


